 1
 2
 3
 4
 5
 6
 7
 8                          UNITED STATES DISTRICT COURT
 9                        CENTRAL DISTRICT OF CALIFORNIA
10
     UNITED STATES OF AMERICA,               )       Case No.: ED19-0395M
11                                           )
                         Plaintiff,          )       ORDER OF DETENTION PENDING
12                                           )       FURTHER REVOCATION
            v.                               )       PROCEEDINGS
13 ZHIWEN LIN,                               )       (FED. R. CRIM. P. 32.1(a)(6); 18
                                             )       U.S.C. § 3143(a)(1))
14                                           )
                         Defendant.          )
15                                           )
16         The defendant having been arrested in this District pursuant to a warrant
17 issued by the United States District Court for the District of NEVADA for alleged
18 violation(s) of the terms and conditions of probation or supervised release; and
19         Having conducted a detention hearing pursuant to Federal Rule of Criminal
20 Procedure 32.1(a)(6) and 18 U.S.C. § 3143(a)(1), the Court finds that:
21 A. (X)          The defendant has not met his/her burden of establishing by clear and
22                 convincing evidence that he/she is not likely to flee if released under
23                 18 U.S.C. § 3142(b) or (c). This finding is based on the following:
24            (X)     information in the Pretrial Services Report and Recommendation
25            (X)     information in the violation petition and report(s)
26            (X)     the defendant’s nonobjection to detention at this time
27            ()      other:
28            and/ or


                                                 1
 1 B. () The defendant has not met his/her burden of establishing by clear and
 2        convincing evidence that he/she is not likely to pose a danger to the safety of
 3        any other person or the community if released under 18 U.S.C. § 3142(b) or
 4        (c). This finding is based on the following:
 5           () information in the Pretrial Services Report and Recommendation
 6           () information in the violation petition and report(s)
 7           () the defendant’s nonobjection to detention at this time
 8           () other:
 9
10 IT THEREFORE IS ORDERED that the defendant be detained pending the further
11 revocation proceedings.
12
13 Dated: July 29, 2019                           _____________ ___________
                                                     KENLY KIYA KATO
14                                                United States Magistrate Judge
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                              2
